Citation Nr: 0946777	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  02-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition, to include as secondary to the Veteran's service-
connected disabilities of bilateral pes planus and/or chronic 
left knee strain and/or chronic right knee strain.  

2.  Entitlement to service connection for a back condition, 
to include as secondary to the Veteran's service- connected 
disabilities of bilateral pes planus and/or chronic left knee 
strain and/or chronic right knee strain.  
  

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to December 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied service connection for a bilateral 
ankle and back condition.  

In December 2002, the Board issued a decision that denied 
service connection for a bilateral ankle condition, and the 
Veteran appealed.  In February 2004, the United States Court 
of Appeals for Veterans Claims (Court or CAVC) granted a 
joint motion to vacate and remand the December 2002 Board 
decision.  

In the meantime, in November 2003, the Board remanded the 
claim for a back condition for additional development.  A 
supplemental statement of the case was issued in August 2006 
with respect to the claims for service connection for a 
bilateral ankle condition and a back condition.  

In April 2007, the Board denied service connection for a 
bilateral ankle condition and a back condition, and the 
Veteran appealed.   In May 2008, the CAVC granted a joint 
motion to vacate and remand the April 2007 Board decision.  
An October 2008 decision by the Board again denied service 
connection for both disabilities and the Veteran again 
appealed.  In October 2009, the CAVC granted a joint motion 
for a remand to the Board.  The following remand is in 
response to the October 2009 order by the Court.  

This appeal has been developed as a claim for direct service 
connection for the bilateral ankle condition and the back 
condition.  But in the October 2009 arguments by the 
Veteran's representative, the Veteran appears to be arguing 
that the ankle and back conditions are related to the 
Veteran's service-connected disabilities to include his 
bilateral pes planus.  See letter from attorney dated October 
29, 2009, pages 3-4.  VA must construe liberally all 
documents filed by a claimant.  ER v. Derwinski, 1 Vet. App. 
324, 326 (1991).  Accordingly, the Board has recharacterized 
the statement of the issues to include with the direct 
service connection claims a claim for secondary service 
connection.  

The appeal is REMANDED to the RO in Muskogee, Oklahoma.  VA 
will notify the appellant if further action is required.


REMAND

In October 2009, the U.S. Court of Appeals for Veterans 
Claims ordered this appeal remanded for compliance with the 
instructions in the September 2009 joint motion for remand.  
One of those instructions was to provide the Veteran with an 
adequate medical examination.  

A compensation and pension (C&P) examination was conducted in 
December 2005.  The C&P examiner stated that "[f]ollowing 
discharge, there is no evidence of treatment of the ankles or 
the low back except in 1997, and at that time there was no 
diagnosis of any ankle or low back condition made."  In the 
Comments section of the C&P examination report, the examiner 
noted that there was no evidence of any ankle or back 
abnormalities in service and, except for the minor changes on 
the X-ray studies, there was "no objective evidence of ankle 
or lumbar spine condition."  She concluded that it was not 
likely that the Veteran's present complaints in the ankles 
and low back have been caused by or the result of his 
military service.  The December 2005 examiner thus appeared 
to base her conclusion in part on the determination that the 
Veteran does not suffer from a current ankle or back 
condition and that there is no evidence of treatment of the 
ankles and back condition following service, except in 1997.  

But that examination report was found deficient by the Court 
because it failed to account for the evidence that the 
Veteran had been diagnosed in June 2002 with arthritis of the 
foot and ankle and had been diagnosed in June 2004 with 
chronic lumbosacral strain with limitation of function due to 
mild to moderate pain.  June 2002 Private S.O.A.P. Progress 
Notes; June 2004 C&P Examination.  
 
In addition, the December 2005 C&P examiner found that there 
was no evidence of an ankle or lumbar spine condition while 
the Veteran was in the military.  But the record contains lay 
evidence that the Veteran's back problems began during 
service.  June 2004 C&P Examination (Veteran reported that 
his back problems began during service and that he would 
first have foot pain and then his back would hurt); 
December 2005 C&P Examination (Veteran reported that before 
service his pain began in his feet that led to pain in the 
ankles, knees, and back and continued after service); 
June 2006 Statement by Veteran (ankle pain began 3 months 
after entrance into service).  A lay person is competent to 
testify about injury or symptomatology where the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent when it regards features or 
symptoms of injury or illness).  Since no medical examiner 
has addressed this lay evidence of inservice symptoms, the 
Veteran must be scheduled for a medical examination for the 
purpose of obtaining a medical opinion based upon all of the 
relevant evidence of record, both medical and lay evidence.

Since the Board has liberally construed the arguments of the 
Veteran's attorney to include a secondary service connection 
claim, the Veteran should be sent notice of the evidence 
needed to substantiate a secondary service connection claim.  

The other set of instructions in the joint motion for a 
remand to the Board involves what should be included in a 
decision of the Board.  But since the Board is remanding this 
appeal, those instructions will only be addressed if the 
appeal is returned to the Board for further review.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice of the evidence 
needed to substantiate a secondary service 
connection claim.  

2.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the etiology of any current 
bilateral ankle disability and any current 
lumbar spine disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  A complete history 
of symptoms should be obtained.  

The examiner should be advised that there 
are alternate legal theories in this 
appeal, so that several questions must be 
address with respect to the ankle 
condition and the back condition.  The 
examination report must provide complete 
rationale for all opinions and must 
reflect a review of all relevant evidence, 
both medical evidence and lay evidence. 

The examination report must address the 
following matters:  

(a)  Is there any current bilateral ankle 
disability?  In responding, please address 
the extent to which, and why, your opinion 
differs from:  (i) the June 2002 S.O.A.P. 
progress note in which arthritis of the 
ankles was assessed; and/or (ii) the 
December 2005 C&P examination report in 
which a diagnosis was made of no disease 
of the ankles.  

(b)  For each currently-diagnosed ankle 
disability, is it at least as likely as 
not (that is, a probability of 50 percent 
or greater) that the Veteran's current 
bilateral ankle disability is related to 
his military service?  If yes, skip 
questions (c) and (d).  

(c)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's currently-
diagnosed bilateral ankle disability was 
caused by his service-connected 
disabilities of bilateral pes planus 
and/or chronic left knee strain and/or 
chronic right knee strain?  If yes, skip 
question (d).  

(d)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's currently-
diagnosed bilateral ankle disability was 
made permanently worse by his service-
connected disabilities of bilateral pes 
planus and/or chronic left knee strain 
and/or chronic right knee strain?  

(e)  Is there any current lumbar spine 
disability?  In responding, please address 
the extent to which, and why, this opinion 
differs from:  (i) the June 2004 C&P 
examination report in which a diagnosis of 
chronic lumbar strain with limitation of 
function because of mild to moderate pain; 
and (ii) the December 2005 C&P examination 
report in which a diagnosis was made of no 
lumbar spine disease.  

(f) Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's current lumbar 
spine disability is related to his 
military service?  If yes, skip questions 
(g) and (h).  

(g)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's currently-
diagnosed lumbar spine disability was 
caused by his service-connected 
disabilities of bilateral pes planus 
and/or chronic left knee strain and/or 
chronic right knee strain? If yes, skip 
question (h).  

(h)   Is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the Veteran's currently-
diagnosed lumbar spine disability was made 
permanently worse by his service-connected 
disabilities of bilateral pes planus 
and/or chronic left knee strain and/or 
chronic right knee strain?  

(i)  If any of the above opinions cannot 
be provided, please provide a complete 
rationale for why the opinion cannot be 
provided.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

